Citation Nr: 0709144	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-28 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for status-post left orbit 
injury with residual chronic supraorbital pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1974.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

To support his claim, the veteran testified at a July 2005 
hearing at the RO before a local Decision Review Officer 
(DRO).  The veteran subsequently testified at another hearing 
at the RO in October 2005 - this time before the undersigned 
Veterans Law Judge (VLJ) of the Board.  Transcripts of both 
proceedings are of record.

A May 2005 rating decision denied the veteran's claim for 
separate ratings for each ear for his service-connected 
tinnitus, and in response he submitted a timely notice of 
disagreement (NOD) in June 2005.  A Statement of the Case 
(SOC) was issued in October 2005.  There is no indication in 
the claims file the SOC was not delivered to him, or that 
postal officials returned it to VA.  Neither is there any 
record of him having submitted a timely substantive appeal 
(VA Form 9 or equivalent statement) in response to the SOC.  
Thus, that issue is not before the Board and will not be 
discussed in this decision.  See 38 C.F.R. § 20.200 (2006).

In March 2006, the Board remanded this case to the RO for 
additional development, via the Appeals Management Center 
(AMC).  After completing the requested development, the AMC 
sent him a supplemental SOC (SSOC) on November 7, 2006, 
informing him that he had 60 days to submit any 
additional evidence or argument in response.  In a letter 
dated December 7, 2006, his representative transmitted a 
request for a 90-day extension.  The request stated the 
veteran was waiting for an appointment with VA to have his 
left eye evaluated.  The RO received the representative's 
letter on December 8, 2006.  There is no indication in the 
claims file the veteran submitted any additional evidence by 
the end of that extended period, and his representative's 
February 2007 brief contains no objection to the Board 
reviewing this case on the merits without further delay.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical evidence of record does not show the veteran 
has a left eye disability as a result of his military service 
- including any injury he may have sustained during a fall 
from his bunk.


CONCLUSION OF LAW

The veteran does not have a left eye disability due to a 
disease contracted or an injury sustained in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).



The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006).

In this case, in December 2003 and April 2006 letters, the 
latter one issued pursuant to the Board's March 2006 remand 
directive, the RO (AMC) provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection, as well as 
what information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of and to submit any further 
evidence that was relevant to his claim.  The April 2006 
letter also informed him how downstream disability ratings 
and effective dates are assigned and the type evidence 
impacting those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, and the transcripts of his hearings.



In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  As mentioned, he was given more 
than ample opportunity - indeed, an additional 90 days, to 
submit additional evidence and argument in response to the 
November 2006 SSOC.  But unfortunately he did not avail 
himself of that opportunity.  There is no indication there is 
additional evidence to obtain, as on each occasion he was 
granted extensions to submit additional evidence no evidence 
was submitted.  There is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to him.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to him.

Moreover, the November 2006 SSOC reflects that the RO (AMC) 
readjudicated the veteran's claim after issuance of the April 
2006 letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).  
Thus, any such error is harmless and does not prohibit 
consideration of this case on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

In his written submissions and testimony at both hearings, 
the veteran asserts that, while on temporary duty at Andersen 
Air Force Base, Guam, in 1973, around 2:00 a.m., he fell out 
of his top bunk bed and struck his head in the area of his 
left eye on a concrete floor.  He noticed only a black eye 
shortly after the fall, and he did not seek medical 
treatment.  Approximately five years later, he claims, his 
left eye started to droop, and he had pain in the area, as 
well as headaches.  He also believes the injury affected his 
vision.  See RO Transcript, p. 2; Board Transcript, p. 4.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

A 1974 entry in the veteran's service medical records shows 
treatment for a foreign object in his right eye, but his 
service medical records do not mention any complaints, 
findings, or treatment for a left eye injury.  And, indeed, 
the veteran concedes that he did not seek medical attention 
for the claimed left eye injury.  The August 1974 Report Of 
Physical Examination For Separation shows his eyes were 
assessed as normal, and he did not indicate any history of an 
eye injury on the personal medical history he provided as 
part of that examination.  He was deemed physically fit for 
separation from active service.  His military service ended 
in September 1974.

The examiner at the December 2003 VA examination noted a very 
slight left upper eyelid droop without visual field loss and 
left lateral brow tenderness on palpation, without edema or 
erythema to the eye region.  The veteran's extraocular 
movements were intact, and his pupils equal, round, and 
reactive to light.  An X-ray of his left eye showed no 
significant bony or soft tissue abnormalities.  The examiner 
diagnosed status post-left orbit injury with residual chronic 
supraorbital pain, no evidence of fracture or residual 
anatomic abnormality, with no limitation in function or 
cosmetic deformity.

As already alluded to, the Board remanded this case in March 
2006 for another examination because the examiner at the 2003 
examination did not have access to the claims file for a 
review of the veteran's pertinent medical and other history, 
and because no nexus opinion was rendered.  The remand 
examination was conducted in October 2006.  The examiner 
recorded the veteran's uncorrected distance vision as right 
eye 20/20, left eye 20/25, and uncorrected near vision as 
right eye 20/70, left eye 20/40, both eyes correctable to 
20/20.  On physical examination, the veteran reported 
tenderness to palpation along the left supra-orbital rim, and 
very slight left brow ptosis (droop) was noted.  No abnormal 
findings were noted on the slit lamp, applanation tonometry, 
and dilated fundus examination.

The examiner gave a diagnosis of very slight left brow 
ptosis, visually and cosmetically insignificant.  More 
importantly, though, he indicated there was no ocular 
pathology evident related to the claimed injury in service; 
that there also was no ocular pathology present to account 
for veteran's complaints of supra-orbital rib tenderness; and 
that there was asymmetric intraocular pressure, for which the 
examiner wrote a referral consult to rule out glaucoma.

That October 2006 VA examiner opined that it was not at least 
as likely as not (in other words, there was less than a 50 
percent probability) the veteran's left brow tenderness and 
ptosis were related to any incident that may have occurred 
during his military service - including the alleged injury 
in question.  As the basis of the opinion, the examiner 
considered the veteran's report that he had first experienced 
the tenderness and ptosis several years after the incident, 
observing that, if the ptosis was related to the 1974 injury, 
it most likely would have appeared at the time of the trauma, 
i.e., not much later.  Further, the examiner noted the 
veteran's left eye ptosis is within normal limits and could 
be present without any related pathology.  The examiner also 
found it significant that the veteran never sought medical 
treatment - even, again, by his own admission, and that he 
did not list any eye complaints at his physical examination 
for separation from service.

The Board is mindful of the veteran's assertions at the RO 
and Board hearings that he was told the December 2003 X-ray 
showed an old injury to his left eye.  This was the evidence 
he asked for an extension so he could submit it.  But keep in 
mind, first, a veteran's account of what a physician 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Second, 
the X-ray report clearly shows there was no evidence of any 
abnormality; the examiner at the 2006 examination confirmed 
that fact, and he told the veteran that the X-ray did not 
show any such abnormality, contrary to what the veteran 
initially suspected.

Thus, the Board is constrained to find that the preponderance 
of the evidence is against the veteran's claim.  38 C.F.R. 
§ 3.303(a).  Consequently, there is no reasonable doubt to 
resolve in his favor.  38 C.F.R. § 3.102; Ortiz, supra.  


ORDER

The claim for service connection for status-post left orbit 
injury with residual chronic supraorbital pain is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


